Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, which discloses “a serial interface configured to receive transmit power control data …” However, it is not clear which transmit power control data the serial interface (851 of Fig. 8) is received. 

			Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 9, 13 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwamiya et al. (7,299,015), hereinafter called IWAMIYA.
Regarding claim 1, IWAMIYA (Figs. 1-3 and 9) discloses a circuit comprising: a power amplifier (21) configured to amplify a radio frequency input signal (37) to generate a radio frequency output signal; a directional coupler (28) configured to generate a sensed radio frequency signal based on sensing the radio frequency output signal from the power amplifier; and the bottom half of the circuit can be read as a power detector configured to process the sensed radio frequency signal to generate a detection signal indicating an output power of the power amplifier, the power detector including two or more detection paths (1st path via capacitor (24) and a 2nd path via coupler (28), see the operation of switch (33), Figures 2 and 3) providing different amounts of gain to the sensed radio frequency signal to thereby widen a dynamic range of the power detector.  
Regarding claim 5, wherein the power detector further includes a diode (23), which can be read as a rectifier, the two or more detection paths (1st path via capacitor (24) and a 2nd path via coupler (28), see the operation of switch (33), Figures 2 and 3)  each connected between the directional coupler and the rectifier.  
Regarding claim 9, which is mirror to claim 1 above, Figure 9 discloses a transmitter having its output (39) coupled to an antenna (46), wherein the reference circuit can be utilized in combination with a receiver to form a transceiver.
Regarding claim 13, wherein the power detector further includes a diode (23), which can be read as a rectifier, the two or more detection paths (1st path via capacitor (24) and a 2nd path via coupler (28), see the operation of switch (33), Figures 2 and 3)  each connected between the directional coupler and the rectifier.  
Regarding claim 18, see rejected claim 1 above.

Allowable Subject Matter
Claims 2-4, 6, 8, 10-12, 14-17, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 2-4, 10-12, 19 and 20, no prior art found having the power detector includes an amplifier, the two or more detection paths including a first detection path bypassing the amplifier and a second detection path through the amplifier.  
Regarding claims 6 and 14, no prior art found having the power detector further includes a linear to logarithmic circuit configured to control generation of the detection signal based on a rectified signal from the rectifier.  
Regarding claims 8 and 17, no prior art found having a coarse power detection circuit configured to generate a coarse power detection signal indicating a power of the radio frequency input signal, the power detector configured to select a detection path from amongst two or more detection paths based on the coarse power detection signal.
Regarding claims 15 and 16, further comprising a baseband processor configured to control a transmit power level of the radio frequency output signal based on the detection signal.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional reference(s) cited in PTO-892 show further analogous prior art circuitry. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh V. Nguyen whose telephone number is (571) 272-1767. The examiner can normally be reached from 8:30 AM – 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN D. DONOVAN can be reached on (571) 272-1988. The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
	/KHANH V NGUYEN/           Primary Examiner, Art Unit 2843